UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES
S8 19 Cr. 131 (PAE)

ORDER
CARL ANDREWS,

Defendant.

PAUL A. ENGELMAYER, District Judge:

On March 6, 2020, the Government submitted, and on March 8, 2020, filed on the docket
of this case, a motion requesting that the Court: (1) close the Courtroom to all spectators—
except for the defendants’ immediate family—during the testimony of an undercover Suffolk
County police officer (the “UC”); and (2) permit the UC to testify under a pseudonym. Dkt. 339.
To minimize any impact to the public, the Government states that it will work with the court
reporter’s office to ensure that a daily transcript of the UC’s testimony is made available to the
public at no cost within 24 hours, and to set up in a separate room a live audio feed of the UC’s
testimony. Jd. Mr. Andrews does not object to the Government’s request. /d.

For the reasons that the Court will place on the record today, the Government’s motion is
granted in its entirety. The Government is directed to arrange the accommodations promised in
its motion, and to give both the Court and Mr. Andrews 24 hours notice of its intention to call the
UC to testify. In the event of media interest in attending this testimony, the Court authorizes the
courthouse press corps to designate a single pool reporter to attend the testimony. See United

States v. Alimehmeti, 284 F. Supp. 3d 477, 487 & n.5 (S.D.N.Y. 2018) (Engelmayer, J.)
(expressing confidence that courthouse pool reporter will not disclose identifying characteristics

of UC testifying pseudonymously).
SO ORDERED. i fA 2 yf ,
WW LN. CU
Paul A. Engelmayer Gof
United States District Judge

ae

Dated: March 9, 2020
New York, New York
